Citation Nr: 0808086	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-33 341	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978, and from July 1999 to March 2000.  He served in 
the South Carolina National Guard from February 1994 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
a claim for service connection for diabetes mellitus.  This 
issue was remanded in a March 2006 Board decision for further 
development.

In September 2005, a video hearing was held before the 
undersigned Veterans Law Judge at the Columbia, South 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes that the veteran submitted a statement in 
September 2004 indicating that he wished to file a new claim 
for entitlement to service connection for multiple joint 
osteoarthritis.  He also submitted a statement in January 
2005 indicating he wished to file a claim for entitlement to 
service connection for a hernia, to include as secondary to 
his service-connected right shoulder condition.  It does not 
appear that these claims were adjudicated.  Therefore, these 
issues must be referred back to the RO for appropriate 
adjudication.  

In February 2008, the Board received evidence from the 
veteran regarding his claim of service connection for 
diabetes mellitus.  He indicated he was waiving RO 
jurisdiction over such evidence.  As such, the Board may 
proceed with consideration of this evidence. 


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have diabetes mellitus that is etiologically related to a 
disease, injury, or event in service, to include exposure to 
herbicides.

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may diabetes mellitus be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters issued in January 2004 and March 2006 
specifically satisfied the first three elements of the duty 
to notify, articulated above.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  With specific regard to the fourth 
element, viz., that the claimant should provide any evidence 
relevant to the claim in his possession to VA, it is noted 
that the aforementioned letters essentially informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  With regard to the 
veteran's National Guard records, it is noted that many are 
on file.  Exhaustive attempts were made to locate any 
outstanding records.  The Board remanded the case in March 
2006, in part, for the purpose of obtaining any remaining 
National Guard records to include a Medical Review Board, 
apparently conducted in 2004.  The National Personnel Records 
Center indicated that it had forwarded the veteran's records 
to the South Carolina National Guard.  Attempts to obtain 
records from the Adjutant General of South Carolina, National 
Guard, were unsuccessful with regard to any outstanding 
medical records.  The Adjutant General indicated that the 
veteran's medical records could not be located in the 
archives or at the unit.  It is noted that the veteran's 201 
file was located, including documentation of the veteran's 
periods of active duty for training and inactive duty 
training.  Any further searches for outstanding records would 
be futile given the exhaustive attempts already made.  

In regards to the veteran's claim for service connection, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination for diabetes mellitus is 
not needed in this case because the only evidence indicating 
that the veteran "suffered an event, injury or disease in 
service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Certain diseases, to include diabetes mellitus, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2007).  The term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2007).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2007).

In this regard, the advantage of the evidentiary 
presumptions, provided by law, that assist veterans in 
establishing service connection for a disability do not 
extend to those who claim service connection based on a 
period of ACDUTRA or inactive duty for training (INACDUTRA).  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period).  Thus, the evidentiary burden is on the appellant to 
show that he became disabled from an injury or disease 
incurred or aggravated in line of duty during ACDUTRA or from 
an injury incurred in line of duty during INACDUTRA.  The 
mere notation of disability on a physical profile is not 
sufficient evidence to show that the disability resulted from 
an injury or disease incurred in line of duty during ACDUTRA 
or from an injury incurred in line of duty during INACDUTRA 
as opposed to its having resulted from an injury or disease 
incurred in civilian life.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

In regards to exposure to herbicides outside of Vietnam, VA 
has information regarding Agent Orange use in Korea along the 
demilitarized zone (DMZ).  The United States Department of 
Defense (DoD) has confirmed that Agent Orange was used from 
April 1968 through July 1969 along the DMZ, although there is 
no indication that the herbicide was sprayed in the DMZ 
itself.  If it is determined that a veteran who served in 
Korea during this time period belonged to one of the units 
identified by DoD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.
  
Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).
 
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

A review of the veteran's service medical records shows no 
complaints, treatment, or diagnoses of diabetes mellitus 
during either of his periods of active duty service (1975-
1978 and 1999-2000).  There is no competent medical opinion 
on file that has related his current diabetes mellitus to his 
periods of active duty.  Thus, the veteran's claim must fail 
on a direct basis.  See Hickson, supra.  Further, there is no 
evidence of diabetes mellitus within one year of service 
separation from either period of active duty.  As such, 
service connection for diabetes mellitus may not be presumed. 

With regard to his first period of active duty service, the 
Board notes that the veteran's DD-214 Form reflects that he 
served in Korea for approximately 10 months from July 1975 to 
May 1976.  However, as mentioned above, the DoD has only 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the DMZ.  Therefore, due to the dates of the 
veteran's active duty in Korea, exposure to herbicides cannot 
be conceded, and service connection cannot be granted on a 
presumptive basis.  

The veteran was reported as having an elevated blood sugar 
level as early as 2002.  See memorandum from the State of 
South Carolina Military Department, May 2002.  Diabetes was 
not diagnosed, however.  A July 2002 memorandum shows that a 
review had been made of letters from the veteran's civilian 
doctors in reference to his diabetes and a medical review 
board was requested.  An August 2002 VA certification of 
visit shows that the veteran was prescribed Metformin.  In 
September 2002, he was evaluated for his diabetes mellitus by 
the Medical Duty Review Board and found to have non insulin 
dependent diabetes mellitus, which was treated with oral 
medication.  He was found fully fit for duty.  Later National 
Guard records confirm a diagnosis of diabetes mellitus. 

The veteran contends his diabetes mellitus first manifested 
itself during an Army National Guard physical examination 
and, therefore, warrants service connection.  See statement 
of accredited representative in appealed case, July 2005.  A 
review of the veteran's National Guard records reveals that 
high blood sugar was noted in May 2002; however, diabetes 
mellitus was not diagnosed.  Even if a diagnosis of diabetes 
mellitus was made, it does not appear that the veteran was on 
ACDUTRA at that time.  Further, in July 2002, it was noted 
that the veteran's diabetes mellitus was noted earlier by his 
civilian physicians.  See July 2002 memorandum to the 
Adjutant General.  Thereafter, the veteran's condition was 
investigated to see if such precluded him from full duty.  
Following an investigation, it was determined that his 
diabetes mellitus was noninsulin dependent and that he was 
fully fit for duty.  

An analysis of the veteran's National Guard service dates 
does not reveal that his initial presentation for high blood 
sugar or initial diagnosis of diabetes mellitus occurred 
during a period of verified ACDUTRA.  Given the lack of 
competent medical evidence linking current diabetes mellitus 
to service to include National Guard service, the claim must 
fail. 

The Board acknowledges the veteran's assertions that his 
diabetes mellitus is related to his military service.  See 
hearing transcript, September 2005.  No medical evidence, 
however, has been submitted to support this contention.  The 
veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for diabetes mellitus must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


